1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   STEVEN DEON TURNER, JR.,        )                   Case No.: 1:21-cv-00673-SAB (PC)
                                     )
12              Plaintiff,           )
                                     )                   ORDER REGARDING PLAINTIFF’S
13           v.                      )                   SUBMISSION OF SECURITY AGREEMENT,
                                                         AND GRANTING PLAINTIFF THIRTY DAYS TO
                                     )                   PAY THE FILING FEE OR SUBMIT A
14   CALIFORNIA DEPARTMENT OF
                                     )                   COMPLETE APPLICATION TO PROCEED IN
     CORRECTIONS AND REHABILITATION, )
15   et al.,                                             FORMA PAUPERIS
                                     )
16                                   )                   (ECF No. 5)
                Defendants.          )
17                                   )
18          Plaintiff Steven Deon Turner, Jr., is proceeding pro se in this civil rights action pursuant to 42
19   U.S.C. § 1983.
20          Plaintiff filed the instant action on April 22, 2021.
21          On April 26, 2021, the Court ordered Plaintiff to pay the $402.00 filing fee in full or complete
22   and submit an application to proceed in forma pauperis.
23          In response to the Court’s April 26, 2021, Plaintiff submitted a security agreement, which was
24   filed under seal, in the form of property as collateral as payment for the filing fee in this action. (ECF
25   No. 5.) However, Plaintiff is advised that if he does not have the funds to pay the $402.00 filing fee in
26   full, he must complete and submit an application to proceed in forma pauperis. Furthermore, the
27   filing fee requirement must be fulfilled by way of United States currency, and Plaintiff cannot attempt
28   to submit a security agreement in form of property as collateral. In the interest of justice, the Court
                                                         1
1    will grant Plaintiff additional time to complete and submit the application to proceed in forma

2    pauperis or pay the filing fee.

3             Accordingly, it is HEREBY ORDERED that:

4             1.      The Clerk of Court shall send Plaintiff an application to proceed in forma pauperis by a

5                     prisoner;

6             2.      Within thirty (30) days from the date of service of this order, Plaintiff shall complete

7                     and submit the application to proceed in forma pauperis or pay the $402.00 filing fee in

8                     full; and

9             3.      Failure to comply with this order will result in a recommendation to dismiss this action.

10
11   IT IS SO ORDERED.

12   Dated:        May 7, 2021
13                                                        UNITED STATES MAGISTRATE JUDGE

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                           2
